This court has carefully examined the original records in the above-entitled case, and after having duly considered the legal questions therein raised by the parties, for the reasons set forth in the opinion of the court delivered in the case of The People v. Pinto, No. 198, decided on the 22d instant, hereby reverses the order of the District Court for the Judicial District of Arecibo, discharging Cástulo Portalatín, and, instead, hereby orders that he be again committed to imprisonment under the custody of the warden of the jail of that district, with the costs of the first instance against him, and a certified copy of this decision, together with the said opinion of the court, is hereby ordered to be transmitted to the court below, for the proper purposes, together with the original record in the case.

Reversed.

Chief Justice Hernández and Justices Pigueras, MacLeary, "Wolf and del Toro concurred.